Exhibit 10.4
Portions of this exhibit have been redacted and are the subject of a
confidential treatment
request filed with the Secretary of the Securities and Exchange Commission.
PARENT COMPANY AGREEMENT
     This Parent Company Agreement (this “Agreement”), dated as of May 10, 2010,
by and among NRG Energy, Inc., a Delaware corporation (“NRG”), Nuclear
Innovation North America LLC (f/k/a NRG Nuclear Development Company LLC), a
Delaware limited liability company (“NINA”), The Tokyo Electric Power Company,
Incorporated, a Japanese corporation (“TEPCO”), and TEPCO Nuclear Energy America
LLC, a Delaware limited liability company (“Investor”) (NRG, NINA, TEPCO and
Investor, collectively, the “Parties”).
WITNESSETH
     WHEREAS, NRG and Toshiba collectively indirectly own all of the limited
liability company interests of NINA;
     WHEREAS, NINA directly owns one hundred percent (100%) of the limited
liability company interests of NINA Investments Holdings LLC, a Delaware limited
liability company (“NINA Holdings”);
     WHEREAS, NINA Holdings directly owns one hundred percent (100%) of the
limited liability company interests of Nuclear Innovation North America
Investments LLC, a Delaware limited liability company (“NINA Investments”);
     WHEREAS, NINA Investments directly owns one hundred percent (100%) of the
limited liability company interests of NINA Texas 3 LLC, a Delaware limited
liability company (“NINA Texas 3”) and of NINA Texas 4 LLC, a Delaware limited
liability company (“NINA Texas 4”, and together with NINA Texas 3, the “Project
Companies”);
     WHEREAS, NINA Texas 3 has, or has the right to obtain, an undivided
ninety-two and three-eighths percent (92.375%) interest as a tenant-in-common in
the South Texas Unit 3, and NINA Texas 4 has, or has the right to obtain, an
undivided ninety-two and three-eighths percent (92.375%) interest as a
tenant-in-common in the South Texas Unit 4;
     WHEREAS, Investor, NINA and NINA Holdings have entered into that certain
Investment and Option Agreement, dated as of the date hereof (the “Investment
Agreement”) simultaneously with the execution and delivery of this Agreement;
     WHEREAS, the Investment Agreement contemplates that, upon the Initial
Closing, Investor will become a member of NINA Holdings, and Investor and NINA
will enter into an Amended and Restated Operating Agreement of NINA Holdings,
the form of which is attached to the Investment Agreement as Exhibit C thereto
(the “Operating Agreement”, and together with the Investment Agreement, the
“Transaction Agreements”);
     WHEREAS, the Parties will benefit from the transactions contemplated by the
Transaction Agreements;
     WHEREAS, NRG desires to grant to Investor the option to put all, but not
less than all, of its Membership Units to NRG in connection with any NRG Change
of Control occurring after the Initial Closing Date;
     WHEREAS, NINA desires to grant to TEPCO, Investor, or TEPCO’s designated
Wholly-Owned Affiliate (as defined in the Operating Agreement) (in each case,
“TEPCO Acquiror”) the

 



--------------------------------------------------------------------------------



 



option to make an investment in any entity of NINA formed after the Initial
Closing Date for the purpose of engaging in the business of the development,
ownership and operation of advanced boiling water reactors nuclear power
generation facilities in North America (collectively, “Future ABWR Projects”),
in each case on the terms and subject to the conditions set forth in this
Agreement; and
     WHEREAS, NINA has agreed to consider permitting (i) TEPCO to exchange its
interests in NINA Holdings for interests in NINA and/or (ii) TEPCO Acquiror to
participate after the Initial Closing Date with NINA and its controlled
Affiliates in investments in certain Class B Projects.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and to induce Investor, NINA, and NINA Holdings to
enter into the Transaction Agreements, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
ARTICLE I
RULES OF CONSTRUCTION; DEFINITIONS
          1.1 Certain Matters of Construction. The rules of construction set
forth in Section 1.1 of the Investment Agreement shall apply to this Agreement
as if fully set forth herein.
          1.2 Certain Definitions. Capitalized terms used but not defined herein
shall have the meaning set forth in the Investment Agreement.
          1.3 Certain Definitions. As used herein, the following additional
terms shall have the following meanings:
     “Class B Projects” means certain energy-related projects directly or
indirectly owned, whether on or after the date hereof, by NINA that constitute
part of the Class B Business (as defined in the NINA Operating Agreement), other
than any Future ABWR Projects.
     “Commercial Operation Date” means the date on which the later of the Units
to achieve “Substantial Completion” under and as defined in the EPC Contract
achieves Substantial Completion in accordance with the terms thereof.
     “Control” means the possession, directly or indirectly, through one or more
intermediaries, of either of the following with respect to another Person:
(a) the right to more than fifty percent (50%) of the distributions from such
Person (including liquidating distributions) or more than fifty percent (50%) of
the economic or beneficial interest in such Person and (b) the power or
authority, through ownership of voting securities, by contract or otherwise, to
exercise a controlling influence over the management of the relevant Person,
which controlling influence shall only be deemed to exist in respect of the
relevant Person, if and when another Person owns more than fifty percent (50%)
of the voting stock of such relevant Person, and “Controls”, “Controlling” and
“Controlled” have the correlative meanings.
     “Dispose” and “Disposition” shall have the meaning set forth in the
Operating Agreement.
     “Financial Closing” means the occurrence of (i) the “Closing” for the
construction loan financing under the senior loan documentation contemplated by
the DOE loan guarantee

2



--------------------------------------------------------------------------------



 



commitment, (ii) the commitment of all funds with respect thereto under such
documentation, and (iii) the initial drawing thereunder.
     “Membership Units” means the membership units of NINA Holdings.
     “NINA Operating Agreement” means that certain Third Amended and Restated
Operating Agreement of NINA, dated as of May 8, 2009.
     “NRG Change of Control” shall mean any transaction or event or series of
related transactions or events (including any tender offer, stock sale, merger,
combination, reorganization, consolidation or other transaction) the result of
which is a Person or “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended to date) that does not Control NRG
as of the date hereof Controlling NRG.
ARTICLE II
COVENANTS RELATING TO NINA
          2.1 NRG Covenant. NRG shall not, and shall not permit any of its
Affiliates to, take or permit any action, including consummating any Disposition
under the Operating Agreement, that would result in NRG failing to own and
control, directly or indirectly, at least thirty-five percent (35%) of the net
beneficial ownership interests in each Unit (the “NRG Hold Requirement”) until
the earlier of: (a) the fifth (5th) anniversary of the Commercial Operation Date
and (b) the date that Investor ceases to directly or indirectly hold at least
ten percent (10%) of the ownership interests of NINA Holdings; provided, that if
Investor and NINA agree to, directly or indirectly, Dispose of any interests in
the Project (whether by a sale of their interests in NINA Holdings or otherwise)
for the purpose of funding an investment in Future ABWR Projects, TEPCO shall be
deemed to have automatically waived the NRG Hold Requirement. Any attempted
Disposition by NRG or its Affiliates of any interests in the Project in
violation of this Section 2.1 shall be, and is hereby declared, null and void ab
initio.
          2.2 Investor Hold Requirement. Other than in connection with a
Disposition under ARTICLE III of this Agreement, Investor shall not Dispose of
all or any portion of its Membership Units to any Person prior to the Commercial
Operation Date without the approval of the board of managers of NINA Holdings
(acting by the affirmative vote or written consent of one or more managers of
NINA Holdings, other than the manager appointed by Investor, having a majority
of the aggregate Voting Percentages (as defined in the Operating Agreement) in
accordance with Section 5.1(c) of the Operating Agreement). Any attempted
Disposition by Investor or its Affiliates in violation of this Section 2.2 shall
be, and is hereby declared, null and void ab initio.
          2.3 Investment Preference. The Parties acknowledge and agree that
issuances of new equity interests of NINA Holdings shall be preferred to sales
of existing equity interests of NINA Holdings by NINA and Investor; provided,
however, that nothing in this Section 2.3 shall limit or otherwise restrict the
ability of NINA or Investor to Dispose of equity interests of NINA Holdings in
accordance with the Operating Agreement.
          2.4 Creditworthiness Standards. Notwithstanding anything to the
contrary in the Operating Agreement, none of the Parties hereto shall, nor shall
any Party cause its Affiliates to, Dispose of all or a portion of its Membership
Units to any Person without the prior

3



--------------------------------------------------------------------------------



 



written approval of the other Parties unless such Person’s or such Person’s
Parent’s (as defined in the Operating Agreement) long-term unsecured debt is
rated by Standard & Poor’s Corporation as ** (or an equivalent rating by another
recognized rating agency); provided, however, that if such Person’s or such
Person’s Parent’s long-term unsecured debt is not rated by Standard & Poor’s
Corporation (or another recognized rating agency), then such Person’s or such
Person’s Parent’s net worth (based on its most recent audited financial
statements) is at least **.
          2.5 No Amendment to Operating Agreement. Neither NINA nor any manager
appointed by NINA to the board of managers of NINA Holdings shall propose any
amendment to the Operating Agreement that would be subject to approval under
Section 5.1(d)(i)(B) thereof prior to the admission of a new member of NINA
Holdings pursuant to Section 3.3 or Section 6.3 of the Operating Agreement or in
connection with the issuance or sale of New Securities (as defined in the
Operating Agreement) in an IPO (as defined in the Operating Agreement).
          2.6 Project Contracts. NINA shall exercise any and all of its rights
and remedies, and perform all obligations, under any Contract, Governmental
Approval and application for a Governmental Approval set forth on Schedule 2.6
hereof solely at the direction of NINA Holdings. In the event that NINA receives
any benefit under any such Contract, Governmental Approval or application for a
Governmental Approval, then NINA shall transfer or assign, or cause to be
transferred or assigned, the benefit so received to the NINA Subsidiaries as
directed by NINA Holdings (which, for the avoidance of doubt, shall not
constitute a Capital Contribution (as defined in the Operating Agreement) to
NINA Holdings or a capital contribution to any NINA Subsidiary). NINA shall not
assign any Contract, Governmental Approval or application for a Governmental
Approval set forth on Schedule 2.6 hereof to any Person other than a NINA
Subsidiary.
          2.7 Exercise of Cure Rights In Connection with a Failure to Contribute
Capital Contributions. Notwithstanding Section 2.1, Section 2.2, or Section 2.4,
a Member may Dispose of all of the Membership Units issued to it in exchange for
its Capital Contributions (as defined in the Operating Agreement) pursuant to
Section 6.3(a)(i) of the Operating Agreement to the Nonfunding Member (as
defined in the Operating Agreement) that cures its failure to make such Capital
Contributions in accordance with Section 6.3(a)(i) of the Operating Agreement.
ARTICLE III
NRG CHANGE OF CONTROL
          3.1 NRG Change of Control.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

4



--------------------------------------------------------------------------------



 



          (a) Investor shall have the right (the “NRG Change of Control Put
Right”), but not the obligation, during the ninety (90)-day period from and
after the date on which an NRG Change of Control has occurred (the “NRG Change
of Control Exercise Period”) to sell to NRG, and NRG shall be obligated to
purchase from Investor, subject to the provisions of this ARTICLE III, all, but
not less than all, of the Membership Units of Investor for a price equal to the
greater of (x) the sum of (i) the TEPCO Contribution (as defined in the
Operating Agreement) plus (ii) the total Capital Contributions (as defined in
the Operating Agreement) made by Investor through the date of such purchase and
(y) the Fair Market Value of the Membership Units as of the earlier to occur of
such NRG Change of Control or NRG entering into a binding agreement to effect
such NRG Change of Control (such amount, the “NRG Change of Control Put Price”).
Investor may exercise the NRG Change of Control Put Right by delivery of written
notice to NRG (such notice, the “NRG Change of Control Put Exercise Notice”) of
its exercise of the NRG Change of Control Put Right. The NRG Change of Control
Put Right shall terminate on, if not exercised prior to, the fifth (5th)
anniversary of the Commercial Operation Date. Notwithstanding anything to the
contrary in this ARTICLE III, the consummation of the Put Closing (as defined
below) shall not occur prior to the consummation of the NRG Change of Control.
          (b) Promptly upon Investor’s delivery of a NRG Change of Control Put
Exercise Notice, Investor shall comply with its obligations under Section 4.3 of
the Operating Agreement. In the event the other members of NINA Holdings fail to
exercise their Preferential Rights (as defined in the Operating Agreement) to
purchase all of the Membership Units of Investor, then the closing of the
purchase of the remaining Membership Units of Investor by NRG (the “Put
Closing”) shall occur at the principal place of business of NINA Holdings on the
later to occur of (x) the date of the consummation of the NRG Change of Control,
(y) the seventy-fifth (75th) day after the date on which the NRG Change of
Control Put Exercise Notice is given (or if regulatory approvals are required,
such as the prior written consent of the NRC or the DOE, on or before the
thirtieth (30th) day after the date on which all such approvals are obtained)
and (z) the final determination of the Fair Market Value of the Membership Units
of Investor in accordance with Section 3.1(d), unless Investor and NRG agree
upon a different place or date (any such date, the “Put Closing Date”). At the
Put Closing, (i) Investor shall execute and deliver to NINA Holdings (A) an
assignment of all of Investor’s Membership Units, in form and substance
reasonably acceptable to NRG, containing representations and warranties as to
title to such Membership Units (including that such Membership Units are free
and clear of all Encumbrances (as defined in the Operating Agreement) and no
conflicts with law and (B) all unit certificates representing the Membership
Units duly endorsed in blank, accompanied by either unit powers duly endorsed in
blank or such other instruments of transfer as are reasonably requested by NRG
to effect the Put Closing, and (ii) NRG shall deliver to Investor in immediately
available funds an amount equal to the NRG Change of Control Put Price of such
Membership Units.
          (c) Notwithstanding anything contained in this Section 3.1 to the
contrary, NRG shall not be obligated to purchase the Membership Units of
Investor which are the subject of a NRG Change of Control Put Exercise Notice or
be obligated to pay the NRG Change of Control Put Price, if the purchase of such
Membership Units and the payment of the NRG Change of Control Put Price at such
time is prohibited by Law; provided, however, if such violation would not result
from the purchase of any number of Membership Units which is less

5



--------------------------------------------------------------------------------



 



than the total number of Membership Units NRG is obligated to purchase pursuant
to such NRG Change of Control Put Exercise Notice on the Put Closing Date, NRG
shall purchase on the Put Closing Date the maximum number of Membership Units it
may so purchase that would not result in such violation; and provided, further,
that NRG shall use its reasonable efforts to cure such violation in a timely
manner.
          (d) For the purpose of this ARTICLE III only, “Fair Market Value”
means the **.
ARTICLE IV
OPTIONS AND FUTURE INVESTMENTS
          4.1 Options.
          (a) In the event that NINA or any of its controlled Affiliates makes
an investment or determines to make an investment in a Future ABWR Project after
the Initial Closing Date, upon the commencement of core borings to support soil
studies, NINA shall provide TEPCO with written notice of such investment or
determination (the “Future ABWR Notice”). TEPCO Acquiror shall have the right,
but not the obligation, **, by written notice to NINA, to invest or participate
in such Future ABWR Project at cost (such investment, a “Future ABWR
Investment”), **.
          (b) NINA agrees to consider, at the written request of TEPCO,
permitting Investor to exchange its interests in NINA Holdings for ** in NINA
(the “Exchange”), with the number and class of Membership Units (as defined in
the NINA Operating Agreement) in NINA to be acquired by Investor in the Exchange
and other terms and conditions to be agreed by NINA and Investor at the time
NINA permits the Exchange, if ever.
          (c) After the Initial Closing Date, NINA shall consider, at the
written request of TEPCO, permitting TEPCO Acquiror to participate in any
Class B Project ** (a “Class B Investment”), with the terms and conditions of
any such Class B Investment (**) to be mutually agreed upon by NINA and TEPCO
Acquiror at the time of such Class B Investment. Upon request from TEPCO, NINA
shall provide a description of such Class B Business to TEPCO, and NINA and
TEPCO Acquiror shall negotiate in good faith the terms of the Class B Investment
(**); provided, that in no event shall (x) TEPCO Acquiror be obligated to
participate in any Class B Investment or (y) NINA be obligated to accept TEPCO
Acquiror’s participation in any Class B Investment.
          4.2 Consideration for Rights under this Agreement. Subject to the
provisions of Section 7.8(b), the rights under this ARTICLE IV have been granted
as an inducement to Investor to enter into the Investment Agreement and are
fully paid as of the date of this Agreement. No additional consideration will be
required to be paid by Investor or any
 

**   This portion has been redacted pursuant to a confidential treatment
request.

6



--------------------------------------------------------------------------------



 



TEPCO Acquiror with respect to the grant or exercise of such rights, except for
the payments described in ARTICLE III or this ARTICLE IV, as applicable.
ARTICLE V
GUARANTEES
          5.1 TEPCO. On the Agreement Date, TEPCO has executed and to NINA
Holdings the TEPCO Initial Guaranty in favor of NINA Holdings, in the form of
Exhibit B-1 to the Investment Agreement.
          5.2 NRG. On the Initial Closing Date, NRG will execute and deliver to
Investor the NRG Parent Guaranty in favor of Investor, in the form of Exhibit A
to the Investment Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Each Party hereby makes the following representations and warranties to the
other Parties:
          6.1 Corporate Existence. It is a corporation or limited liability
company, as applicable, duly formed, validly existing and (if applicable) in
good standing under the laws of the jurisdiction of its formation and has the
power and authority to own, operate and lease its properties and carry on its
business as presently conducted. It is duly qualified or licensed to do business
and is in good standing in all jurisdictions in which the character of the
properties owned or held under lease by it or the nature of the business
transacted by it makes qualification necessary.
          6.2 Authority for Agreement; Enforceability. It has the power and
authority to execute, deliver and perform its obligations under this Agreement
in accordance with its terms. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action and no other corporate, limited
liability company, shareholder or member proceedings or actions (or their
equivalents) are necessary on its part to authorize and consummate this
Agreement and the transactions contemplated hereby. This Agreement has been duly
executed and delivered by it, and constitutes its legal, valid and binding
obligations, enforceable against it in accordance with its terms, subject to the
Equitable Qualifications.
          6.3 No Conflict. Neither the execution and delivery by it of this
Agreement nor the performance by it of its obligations hereunder, nor the
consummation by it of the transactions contemplated hereby, will (i) violate any
provision of its Charter Documents, (ii) conflict with, or result in a breach of
any term, covenant, condition or provision of, or constitute a default (with or
without notice or lapse of time or both) under, or result in a penalty or in the
creation or imposition of any Lien (other than the options and rights granted
under ARTICLE IV) upon any of its material Assets pursuant to the terms of, or
give rise to any right of termination, purchase, cancellation or acceleration
under, any material Contract to which it is a party or by which it or any of its
material Assets are bound, (iii) conflict with or result in a violation or

7



--------------------------------------------------------------------------------



 



breach of any term or provision of any Law applicable to it or its material
Assets, or (iv) require the consent or approval of, filing with, or notice to
any Person which, if not obtained, would prevent or impair in any material
respect it from performing its obligations under this Agreement.
          6.4 Approvals for Transaction. No Governmental Approval and no
consent, approval, authorization, or permit of, or filing with or notification
to, any Person is required in connection with the execution and delivery of this
Agreement by it or for or in connection with its consummation of the
transactions and performance of the terms and conditions contemplated by this
Agreement by it.
          6.5 Litigation and Audits. There is no investigation by any
Governmental Entity with respect to it relating to any of the NINA Companies or
their respective material Assets, the Project or the Transactions, that is
pending or, to its knowledge, threatened, nor has any Governmental Entity
indicated in writing to it an intention to conduct the same. There is no Action
pending or, to its knowledge, threatened against or involving it (insofar as it
relates to the NINA Companies, the Project, or the Transactions), at law or in
equity, before any arbitrator or Governmental Entity. There are no Orders
outstanding against it with respect to any of the NINA Companies or their
respective material Assets, the Project, or the Transactions.
ARTICLE VII
MISCELLANEOUS
          7.1 Expenses. Except as otherwise provided in any other provision
herein, all costs and expenses (including attorneys’ and consultants’ fees,
costs and expenses) incurred in connection herewith shall be paid by the Party
incurring such expenses.
          7.2 Further Assurances. At any time and from time to time, to the
extent reasonably requested by the other Party, each Party agrees, subject to
the terms and conditions of this Agreement, to take such commercially reasonable
actions and to execute and deliver such documents as may be necessary to
effectuate the purposes of this Agreement at the earliest practicable time.
          7.3 Amendments and Supplements. This Agreement may be amended or
supplemented only by an instrument in writing signed by each Party.
          7.4 Waiver. The terms and conditions of this Agreement may be waived
only by a written instrument signed by the Party waiving compliance. The failure
of any Party hereto to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of such Party thereafter to enforce each and every such provision. No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance. Except as
otherwise expressly provided in this Agreement, the rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
Party may otherwise have at law or in equity.
          7.5 Governing Law; Binding Arbitration.

8



--------------------------------------------------------------------------------



 



          (a) This Agreement shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of New York, without regard
to its principles of conflicts of laws other than Section 5-1401 of the New York
General Obligations Law.
          (b) Section 11.4 of the Investment Agreement shall apply mutatis
mutandis to this Agreement in the event of any Dispute arising out of or
relating to this Agreement or the interpretation hereof or any arrangements
relating hereto or contemplated herein or the validity, breach or termination
hereof.
          7.6 Notice. Except as expressly set forth to the contrary in this
Agreement, all notices, requests, consents, or other communications provided for
or permitted to be given under this Agreement must be in writing and must be
delivered to the recipient in person, by courier, mail, electronic mail (with
receipt confirmed personally by the recipient (and not by automatic confirmation
of receipt)) or facsimile (if followed by courier or mail). A notice, request,
consent, or communication given under this Agreement is effective on receipt by
the Party to receive it; provided, that a notice, request, consent, or
communication given by electronic mail shall be deemed effective upon being sent
in the local jurisdiction from which such electronic mail is being sent, subject
to confirmation of receipt by the recipient as set forth in the preceding
sentence. All notices, requests, consents, or other communications to be sent to
a Party must be sent to or made at the addresses, electronic mail address or fax
number set forth below, or such other address, electronic mail address or fax
number as that Party may specify by notice to each of the other Parties.
          (a) If to TEPCO:

      **

          (b) If to Investor:

      **

          (c) If to NRG:

      **

          (d) If to NINA:

      **

          7.7 Entire Agreement. This Agreement, the Investment Agreement
(including the Schedules and Exhibits attached hereto), the Confidentiality
Agreement and the other Related Agreements constitute the entire agreement among
the Parties with respect to the subject matter hereof and supersede all other
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof, including the Letter of Intent but
excluding the Confidentiality Agreement, which shall survive until the Initial
Closing.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

9



--------------------------------------------------------------------------------



 



          7.8 Binding Effect; Effectiveness; Assignability.
          (a) Except as otherwise set forth in Section 7.8(b), this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. This Agreement is not intended to
confer upon any Person other than the Parties (and such Parties’ respective
successors and permitted assigns) any rights or remedies hereunder, except for
TEPCO Acquiror as described herein.
          (b) The obligations of the Parties under this Agreement shall be
conditioned upon, and the rights and obligations of the Parties hereunder shall
become effective only upon and after, the occurrence of the Initial Closing
Date. In the event that the Investment Agreement is terminated in accordance
with its terms, this Agreement shall automatically terminate and be of no
further force and effect.
          (c) No Party shall assign any of its rights or delegate any of its
obligations under this Agreement to any Person without the prior written consent
of the other Party. Any purported assignment of rights or delegation of
obligations in contravention of this Section 7.8(c) shall be void ab initio.
          7.9 Validity . The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, each of which shall remain in full force and
effect.
          7.10 Counterparts. This Agreement may be executed and delivered in one
or more counterparts, all of which together shall constitute one and the same
agreement. This Agreement may be delivered by facsimile transmission.
          7.11 No Relationship. Nothing in this Agreement creates or is intended
to create an association, trust, partnership, joint venture, joint-employer, or
any other entity or similar legal relationship among the Parties, or impose a
trust, partnership or fiduciary duty, obligation, or liability on or with
respect to the Parties. No Party is or shall act as or be the agent or
representative of any other Party.
          7.12 No Consequential or Punitive Damages. Notwithstanding any other
provision of this Agreement, no Party shall by way of indemnification for Losses
or otherwise be liable to any other Party for any consequential, exemplary,
special, incidental or punitive damages under the terms of or due to any breach
of this Agreement, including loss of revenue or income, cost of capital, or loss
of business reputation or opportunity.
          7.13 Construction of Agreement. This Agreement shall be construed
without regard to the identity of the Person who drafted the various provisions
of the same. Each and every provision of this Agreement shall be construed as
though the Parties participated equally in the drafting of the same.
Consequently, the Parties acknowledge and agree that any rule of construction
that a document is to be construed against the drafting party shall not be
applicable to this Agreement.
[Remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Parent Company Agreement
to be executed and delivered as of the date first above written.

            NRG ENERGY, INC.
      By:   /s/ David Crane        Name:   David Crane        Title:   President
and Chief Executive Officer        NUCLEAR INNOVATION NORTH AMERICA LLC
      By:   /s/ Steve Winn        Name:   Steve Winn        Title:   President
and Chief Executive Officer        TOKYO ELECTRIC POWER COMPANY, INCORPORATED
      By:   /s/ Masataka Shimizu        Name:   Masataka Shimizu        Title:  
President        TEPCO NUCLEAR ENERGY AMERICA LLC
      By:   /s/ Toshiro Kudama        Name:   Toshiro Kudama        Title:  
President     

